[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                    _____________________________
                                               U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                            No. 03-14549             August 22, 2005
                        Non-Argument Calendar     THOMAS K. KAHN
                    ____________________________       CLERK

                D. C. Docket No. 02-00586-CR-BBM-1-11


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                  versus

CARLOS DAVID HERRERA,

                                             Defendant-Appellant.

                  _______________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                 ________________________________

                            (August 22, 2005)

             ON REMAND FROM THE SUPREME COURT
                    OF THE UNITED STATES

Before EDMONDSON, Chief Judge, CARNES and HULL, Circuit Judges.
PER CURIAM:

      This case is before the Court for consideration in the light of United States

v. Booker, 125 S. Ct. 738 (2005). We affirmed previously Appellant’s 120-month

sentence imposed after he entered a non-negotiated plea of guilty to drug

trafficking offenses. See United States v. Herrera, No. 03-14549 (11th Cir. August

16, 2004). The Supreme Court has vacated our prior decision and remanded the

case to us for further consideration in the light of its decision in Booker.

      Appellant raised no constitutional challenge to his sentence and asserted no

error based on Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), or its progeny, in

his initial and reply briefs. In United States v. Dockery, 401 F.3d 1261, 1262 (11th

Cir. 2005), we concluded that “‘our well-established rule that issues and

contentions not timely raised in the briefs are deemed abandoned,’” (quoting

United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001) applies to Booker

error; an appellant who fails to raise a Booker/Apprendi issue in his initial brief

has abandoned that error on appeal.

      No Booker/Apprendi sentence challenge has been raised timely --or at all --

in this case. We reinstate our previous opinion and affirm, once again, Appellant’s

sentence after our reconsideration in the light of Booker, pursuant to the Supreme

Court’s mandate.

      OPINION REINSTATED; SENTENCE AFFIRMED.
                                           2